FILED
                                                                                October 17, 2022
                                                                                 EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
                              STATE OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS


William B. Hartman,
Plaintiff Below, Petitioner

vs.) No. 21-0765 (Putnam County No. 19-C-74)

Putnam County Board of Education,
Defendant Below, Respondent


                               MEMORANDUM DECISION

       Petitioner William B. Hartman appeals the August 31, 2021, order of the Circuit Court of
Putnam County that granted Respondent Putnam County Board of Education’s (“the Board”) Rule
12(b)(6) motion to dismiss petitioner’s complaint which claimed the Board violated the Open
Governmental Proceedings Act, W.Va. Code § 6-9A-1 to -12 (the “Act”). 1

       This case arises from a work stoppage conducted by West Virginia’s public school teachers
and other school personnel on February 19 and 20, 2019.

        On February 14, 2019, prior to the work stoppage, the Board members Bruce Knell, Robert
Cunningham, Wade Neal, and Assistant Superintendent Brad Hodges participated in a “group
electronic communication” (texting or emailing). 2 One of the Board members stated that if a work
stoppage occurred in neighboring Kanawha County, that school district intended to remain open.
On the evening of February 18, 2019, Superintendent John Hudson, Assistant Superintendent
Hodges, and Board members Knell, Cunningham, Neal and Calvin Damron had a group electronic
conversation in which they generally discussed (1) the likely duration of the impending work
stoppage; (2) the possibility of picketing at schools; (3) the number of school districts that might
close during the work stoppage; and (4) statements made by, and the demeanor of, people attending
a publicly held Board meeting. The suggestion was also made that it might be best to close Putnam
County’s schools. The next day, February 19, 2019, fifty-four of West Virginia’s fifty-five county
school districts closed their schools. Superintendent Hudson, pursuant to his statutory authority
under West Virginia Code § 18-4-10(5) (allowing a county superintendent to “[c]lose a school
temporarily when conditions are detrimental to the health, safety or welfare of the pupils”), did not
close Putnam County Schools.


       1
        Petitioner is represented by Thomas H. Peyton. Respondent Board is represented by
Kenneth E. Webb, Jr., Joshua A. Cottle, and Francesca C. Rollo.
       2
           A majority of the members of the Board constitutes a quorum of the Board.
                                                 1
        On April 9, 2019, petitioner filed a complaint alleging that the Board’s group electronic
communications were meetings in violation of the Act. However, upon a motion by the Board, the
circuit court, on August 31, 2021, dismissed petitioner’s complaint for failing to state a claim.
Petitioner now appeals arguing that the court erred in dismissing his case. “Appellate review of a
circuit court’s order granting a motion to dismiss a complaint is de novo.” Syl. Pt. 2, State ex rel.
McGraw v. Scott Runyan Pontiac-Buick, Inc., 194 W. Va. 770, 461 S.E.2d 516 (1995).

       Petitioner avers that the Board violated the Act by convening electronic “meetings” for the
purpose of deciding whether to close Putnam County Schools. The Act defines a “meeting” as “the
convening of a governing body of a public agency . . . in order to make a decision or to deliberate
toward a decision on any matter which results in an official action.” W. Va. Code § 6-9A-2(5).
Discussions “by telephone conference or other electronic means” may constitute a “meeting.” Id.
The Board counters that, since the authority to close schools rested solely with Superintendent
Hudson, its electronic discussions were not “meetings” under the Act because they could never
have resulted “in an official action.” 3 We agree.

        Our boards of education are “created by statute with functions of a public nature,” and they
“can exercise no power not expressly conferred or fairly arising from necessary implication, and
in no other mode than that prescribed or authorized by the statute.” Syl. Pt. 2, in part, Napier v.
Lincoln Cnty. Bd. of Educ., 209 W. Va. 719, 551 S.E.2d 362 (2001) (quoting Syl. Pt. 4, Shinn v.
Bd. of Educ., 39 W.Va. 497, 20 S.E. 604 (1894)). West Virginia Code § 18-5-13 lists the powers
boards of education may exercise, none of which include the right to decide whether to temporarily
close schools. Instead, and as noted above, the Legislature specifically granted county school
superintendents the exclusive authority to “[c]lose a school temporarily when conditions are
detrimental to the health, safety or welfare of the pupils[.]” W. Va. Code § 18-4-10(5). Moreover,
we have recognized that a county superintendent is the authority statutorily appointed to decide
whether to temporarily close a school. See Dillon v. Bd. of Educ. of Mingo Cnty., 171 W. Va. 631,
634, 301 S.E.2d 588, 591 (1983) (“Under W.Va. Code, 18-4-10, a county superintendent has
authority to temporarily close a school[.]”). A school superintendent’s authority is “independent
of the school board.” See Mullins v. Kiser, 175 W. Va. 56, 57, 331 S.E.2d 494, 495 (1985).

       Because the Board did not have the authority to take official action regarding the temporary
closing of the county’s schools, any conversation between the Board’s members and the
Superintendent regarding the closing of Putnam County Schools (to the extent any such
conversation occurred) was not a “meeting” as defined by the Act. See W. Va. Code § 6-9A-2(5).
Accordingly, we find no error in the circuit court’s dismissal of petitioner’s complaint.

                                                                                     Affirmed.

ISSUED: October 17, 2022

CONCURRED IN BY:


       3
         The Act defines an “official action” as “action which is taken by virtue of power granted
by law, ordinance, policy, rule, or by virtue of the office held.” W. Va. Code § 6-9A-2(6).
                                                 2
Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice William R. Wooton

DISSENTING:

Justice Tim Armstead
Justice C. Haley Bunn

Armstead, J., dissenting:

         I dissent to the majority’s resolution of this case. I would have set this case for oral
argument to thoroughly address the issues raised in this appeal. Given the broad authority granted
to county boards of education by our Legislature in West Virginia Code § 18-5-1 (1945), which
states, in part, “[e]ach county school district shall be under the supervision and control of a county
board of education,” I believe a formal opinion of this Court is warranted, rather than a
memorandum decision. This is especially important where, as here, the public’s access to potential
decision-making deliberations of its government is called into question.

       Our Legislature has embraced a policy of openness through the Open Meetings Act:

                The Legislature hereby finds and declares that public agencies in this state
       exist for the singular purpose of representing citizens of this state in governmental
       affairs, and it is, therefore, in the best interests of the people of this state for the
       proceedings of public agencies [to] be conducted openly, with only a few clearly
       defined exceptions. The Legislature hereby further finds and declares that the
       citizens of this state do not yield their sovereignty to the governmental agencies
       that serve them. The people in delegating authority do not give their public servants
       the right to decide what is good for them to know and what is not good for them to
       know. The people insist on remaining informed so that they may retain control over
       the instruments of government created by them.

W. Va. Code § 6-9A-1 (1999). In examining this language, we have stated:

               From the legislative statement of policy and its constitutional
       underpinnings, it is clear this Court should accord an expansive reading to the Act’s
       provisions to achieve its far-reaching goals. A narrow reading would frustrate the
       legislative intent and negate the purpose of the statute. See State ex rel. Badke v.
       Village Board, 173 Wis.2d 553, 570, 494 N.W.2d 408, 414 (1993) (“[t]he
       fundamental purpose of the open meeting law is to ensure the right of the public to
       be fully informed regarding the conduct of governmental business”). Moreover, we
       are concerned a narrow interpretation of the Act would invite avoidance tactics.
       Thus, a court applying the law should “push [its coverage] beyond debatable limits
       in order to block evasive techniques.” Sacramento Newspaper Guild v. Sacramento
       County Bd. of Supervisors, 263 Cal.App.2d 41, 50, 69 Cal. Rptr. 480, 487 (1968).



                                                  3
McComas v. Bd. of Educ. of Fayette Cnty., 197 W. Va. 188, 197-98, 475 S.E.2d 280, 289-90 (1996)
(footnotes omitted).

        Given the clear Legislative intent for the government to operate in a transparent manner
and this Court’s precedents, I believe this matter should have been set for oral argument.

       Accordingly, I respectfully dissent.

       I am authorized to state that Justice Bunn joins in this dissent.




                                                 4